COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                   No. 08-20-00194-CV
  IN THE INTEREST OF                               §
                                                                      Appeal from the
  D.T., M.T., A.T., AND E.T.,                      §
                                                                    65th District Court
  MINOR CHILDREN.                                  §
                                                                 of El Paso County, Texas
                                                   §
                                                                  (TC# 2019DCM1790)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect to the payment of costs on appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 24TH DAY OF FEBRUARY, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. Senior Judge
McClure, C.J., Senior Judge (Sitting by Assignment)